Judge LICHTENSTEIN
dissenting.
I respectfully disagree with the majority's conclusion that the court acquired jurisdiction to terminate the parent-child relationship.
Since 1982, the supreme court has recognized that, because termination of parental rights is a decision of paramount gravity affecting a parent's fundamental interests, the "[the primary purpose of a dependency adjudication " is to "furnish the jurisdictional bases for State intervention." People in Interest of O.E.P., 654 P.2d 312, 317 (Colo.1982) (emphasis added) (quoting People in Interest of A.M.D., 648 P.2d 625, 638-40 (Colo.1982)).
Juvenile courts are creatures of statute, and their jurisdiction does not extend beyond that established by the General Assembly. City & County of Denver v. District Court, 675 P.2d 312, 314 (Colo.1984); Johnson v. Black, 137 Colo. 119, 322 P.2d 99 (1958).
I conclude that under the statutes addressing a court's subject matter jurisdiction in dependency and neglect proceedings, a court acquires subject matter jurisdiction to terminate a parent-child relationship by adjudicating the child dependent and neglected. I reach this conclusion based on the General Assembly's statutory grant of subject matter jurisdiction in dependency and neglect proceedings, which (1) initially confers limited jurisdiction on a court to intervene in the parent-child relationship onee a petition has been filed, but prior to adjudication of the child as dependent and neglected, and (2) then confers continuing jurisdiction over such proceedings onee a child has been adjudicated as dependent or neglected.
In this case, the court never sustained the petition in dependency and neglect and never adjudicated the child dependent and neglected. Consequently, the court lacked subject matter jurisdiction to terminate the parent-child relationship.
I. Background
In February 2007, the Adams County Department of Social Services (department) filed a petition in dependency and neglect alleging that mother, upset with father, stat*422ed that he "would be responsible if she and the children were not alive in the morning." Mother was placed on a mental health hold.
A magistrate initially placed the child in the custody of the department, and then ordered placement with the child's father. Meanwhile, the department informed the court that mother was successfully working with the department, complying with recommended therapy, attending domestic violence classes, and doing well with supervised visits with the child. The department acknowledged the validity of mother's explanation that her comments provoking the petition were an attempt to manipulate a response from the child's father, and she was not actually planning on carrying out her threat.
On June 14, 2007, the court accepted the parties' stipulation to a deferred adjudication, and as part of this stipulation, mother entered a no-fault admission to the petition's allegation that her children "are homeless without proper care or not domiciled with their parent ... through no fault of such parent."
The court conducted periodic review hearings until August 2008, when the court conducted a termination hearing but declined to terminate the parent-child legal relationship. The court subsequently conducted two more review hearings and then a held second termination hearing in February 2009, at which it terminated mother's parental rights.1 At no time did the court enter an adjudication sustaining the petition, and at no time did the court enter an adjudication determining the child was dependent or neglected.
II. Subject Matter Jurisdiction: Adjudication Required for Continuing Jurisdiction
Subject matter jurisdiction "concerns the court's authority to deal with the class of cases in which it renders judgment." In re Marriage of Stroud, 631 P.2d 168, 170 (Colo.1981). Also, "lilt is not sufficient that the court has, in the abstract, the authority to decide the particular class of case which is before it. The court's authority must be invoked before it can act." Id. at 171.
The juvenile court's subject matter jurisdiction over a dependency and neglect proceeding does not extend beyond that established by the General Assembly. See City & County of Denver, 675 P.2d at 314. The basis for the exercise of judicial authority is found in jurisdictional statutes. People in Interest of Clinton, 762 P.2d 1381, 1388 (Colo.1988).
Section 19-1-104, C.R.8.2009, of the Children's Code is captioned "Jurisdiction" and sets forth the juvenile court's subject matter jurisdiction. Subsection (1)(b) of this statute provides that "the juvenile court shall have exclusive original jurisdiction in proceedings ... [cloncerning any child who is neglected or dependent." § 19-1-104(1)(b), C.R.S8.2009. The court's jurisdiction is invoked by the filing of a petition in dependency and neglect. § 19-1-104(8)(a), (court may enter temporary orders when a petition concerning a child has been filed); see also City & County of Denver, 675 P.2d at 315 (recognizing that the department's filing of a petition for determination of dependency or neglect confers jurisdiction upon the juvenile court to determine the status of the child).
This jurisdiction, however, is limited and temporary. Section 19-1-104(8)(a) provides that during the period in which a petition has been filed, but prior to adjudication, the court's jurisdiction extends only to the issuance of temporary orders. People in Interest of A.H., 216 P.3d 581, 586 (Colo.2009) (Martinez, J., dissenting) ("prior to adjudication, the juvenile court has jurisdiction to enter temporary orders"); see A.M.D., 648 P.2d at 639 (the filing of a petition alleging that a child is dependent or neglected provides a jurisdictional foundation for a court to issue temporary orders as it deems in the best interests of the child).
The juvenile court's limited jurisdiction continues until the court "determine[s] the *423status of the child." City & County of Denver, 675 P.2d at 315.
An order adjudicating a child dependent or neglected, however, is required to invoke the court's continuing jurisdiction. See Stroud, 631 P.2d at 171 (a court's subject matter jurisdiction "must be invoked before it can act"). Section 19-8-205, C.R.8.2009, is captioned "Continuing Jurisdiction" and states, "Exeept as otherwise provided in this article, the jurisdiction of the court over any child adjudicated as neglected or dependent shall continue until he becomes twenty-one years of age unless earlier terminated by court order" (emphasis added). See A.M.D., 648 P.2d at 640 (acknowledging that a dependency or neglect proceeding "and the resulting adjudication" provide the jurisdictional bases for state intervention); A.H., 216 P.3d at 587 (Martinez, J., dissenting) (without a finding that the child is dependent or neglected, the juvenile court has no continuing jurisdiction over the subject matter); see also § 19-1-104(4)(a), C.R.S.2009 (statutory recognition of distinction between initial and "acquired" "continuing jurisdiction" of the juvenile court).
Thus, the General Assembly's statutory grant of subject matter jurisdiction in dependency and neglect proceedings initially confers limited jurisdiction on a court to intervene in the parent-child relationship once a petition has been filed, but prior to adjudication of the child as dependent and neglected; and confers continuing jurisdiction once a child has been adjudicated as dependent or neglected, A.M.D., 648 P.2d at 639-40; O.E.P., 654 P.2d at 317.
To be sure, with regard to dependency and neglect proceedings, the General Assembly has provided that a juvenile court has jurisdiction "[to terminate the legal parent-child relationship," § 19-1-104(1)(d), C.R.S.2009; however, in the context of the jurisdictional statutory scheme, I believe this statutory provision presupposes an adjudication of the child as dependent or neglected. See A.M.D., 648 P.2d at 639-40; O.E.P., 654 P.2d at 317; see also § 19-3-604(1)(c), C.R.S.2009.
The majority treats mother's admission as sufficient to invoke the court's continuing Jurisdiction to terminate parental rights. My concern with this position is that jurisdiction does not extend beyond that established by the General Assembly. Clinton, 762 P.2d at 1387; City & County of Denver, 675 P.2d at 314. As the supreme court noted in Clinton, where the statutory scheme does not suggest that a particular act invokes the court's subject matter jurisdiction, such act will not serve as the requisite act granting such jurisdiction to the court. Clinton, 762 P.2d at 1387. Here, the "Continuing Jurisdiction" statute suggests only that an adjudication would invoke the ongoing jurisdiction of the court. See § 19-3-205. The jurisdiction statutes as a whole never suggest that the entry of an admission to a deferred adjudication invokes a court's continuing jurisdiction.
The majority also relies on Clinton for the proposition that a later failure to follow statutory requirements does not divest the court of subject matter jurisdiction. See 762 P.2d at 1386. But because jurisdiction does not extend beyond that established by the General Assembly, and because the General Assembly here created a distinction between original and continuing jurisdiction, this statement in Clinton is inapposite. In Clintor, the supreme court determined, in the context of mental health certifications, that onee the certification petition has been properly filed, the court in which the petition is filed is the court of original and continuing jurisdiction. Under the statutory scheme at issue there, the General Assembly specifically provided that "[the court in which the [certification] petition is filed ... shall be the court of original jurisdiction and of continuing jurisdiction for any further proceedings under this article" § 27-10-111(4), C.R.S. 2009 (emphasis added). Thus, Clinton is distinguishable on this point.
III. Impact of Mother's Admission in the Context of a Deferred Adjudication
Based on the statutes governing a juvenile court's subject matter jurisdiction and the nature of an admission in the deferred adjudication context, I disagree that mother's admission to the petition determined the status of the child as dependent or neglected and thereby conferred jurisdiction on the *424court to proceed further, despite the lack of an adjudicatory order.
To initiate a deferred adjudication, a parent enters an admission to a dependency and neglect petition, which authorizes the state's limited intervention in the case. This procedure provides a parent who has cooperated with the department of social services an opportunity to complete his or her rehabilitation without a dependency and neglect adjudication. Upon receiving the parent's admission, a court will make a finding that the allegation of the petition has been proven by a preponderance of the evidence. See § 19-3-505(5), (7)(a), C.R.8.2009.
Because a deferred adjudication is a unique creation of statute, a parent's admission must be put in the context of the adjudicatory hearing statute, section 19-8-505, which states in pertinent part:
(1) At the adjudicatory hearing, the court shall consider whether the allegations of the petition are supported by a preponderance of the evidence....
[[Image here]]
(5) After making this finding as provided by paragraph (a) of subsection (7) of this section but before making an adjudication, the court may continue the [adjudicatory] hearing from time to time, allowing the child to remain in his own home or in the temporary custody of another person or agency subject to such conditions of conduct and of visitation or supervision by a juvenile probation officer as the court may pre-seribe if:
(a) Consent is given by the parties, including the child and his parent, guardian, or other legal custodian after being fully informed by the court of their rights in the proceedings, including their right to have an adjudication made either dismissing or sustaining the petition;
(b) Such continuation shall extend no longer than six months without review by the court. Upon review, the court may continue the case for an additional period not to exceed six months, after which the petition shall either be dismissed or sustained.
[[Image here]]
(7) (a) When the court finds that the allegations of the petition are supported by a preponderance of the evidence, except when the case is continued as provided in the introductory portion of subsection (5) of this section, the court shall sustain the petition and shall make an order of adjudication setting forth whether the child is neglected or dependent....
(b) The court shall then hold the disposi-tional hearing ....
§ 19-38-505(1), (5)(a)-(b), 2009 (emphasis added). (7)(a)-(b), CRS.
Accordingly, under subsection (5), the parent's admission is conditional, as it is based on the court's not continuing "the case" beyond one year unless the court enters an adjudication sustaining the petition. Once the legislatively defined deferral period expires, the court "can take no other action than either to dismiss or sustain the petition." People in Interest of K.M.J., 698 P.2d 1380, 1382 (Colo.App.1984); see, e.g., § 19-1-102(1)(c), C.R.S.2009 (it is the intent of the General Assembly for the courts to proceed with all possible speed to a legal determination that will serve the best interests of the child). Only when a court sustains a petition, it "shall make an order of adjudication setting forth whether the child is neglected or dependent." § 19-8-505(7)(a).
Here, mother's admission to the dependency and neglect petition was entered as part of a stipulation to a deferred adjudication. Thus, her admission only authorized the court's temporary intervention in the case without a dependency and neglect adjudication. -See § 19-8-505(7)(a) (a court shall sustain a petition when it finds that the allegations are supported by a preponderance of the evidence, "except when the case is continued as provided in the introductory portion to subsection (5) of this section [deferred adjudication]" (emphasis added) ).
Accordingly, subsection (5)(a) of this statute acknowledges that the parent, even after entering an admission to the petition, still possesses the right to have an adjudication made either dismissing or sustaining the petition. See § 19-8-505(5)(b). The deferred *425adjudication statute grants the court authority to dismiss the petition, even where the parent enters an admission to the petition. Thus, a parent's admission in the deferred adjudication setting does not confer continuing jurisdiction, because the petition has never been sustained and the child has never been adjudicated dependent or neglected.
A child's status as dependent or neglected is determined only by the entry of an order of adjudication. See People in Interest of U.S., 121 P.3d 326, 328 (Colo.App.2005) (for the purpose of a court's continued authority to enter orders, the dispositive factor in determining the status of the child is an actual adjudication, not the existence of "fault" or "no fault" admissions); People in Interest of P.D.S, 669 P.2d 627, 628 (Colo.App.1983) (adjudications determine whether the child is dependent and neglected); see also People in Interest of C.M., 116 P.3d 1278, 1283 (Colo.App.2005) (court must determine whether the factual allegations of the petition are supported and then must determine whether "the status of the child warrants protective or corrective state intervention into the fami-1y").
I therefore disagree with the majority's conclusion that because the court accepted mother's admission to an allegation in the petition in dependency and neglect, the court had jurisdiction to proceed to termination without an adjudicatory order.
For the foregoing reasons, I am persuaded that the lack of an adjudicatory order divested the court of jurisdiction to terminate the mother-child relationship. I would therefore vacate the order of termination.

. As the majority acknowledges, the court relied on evidence that mother was not able to protect the child from father, who was primarily suspected of being responsible for the child's two unexplained injuries in August 2007, because she did not seek medical attention for the child and changed her explanation as to the possible cause of the injuries.